PER CURIAM.
Petitioner Ramon Estevez (Husband) seeks this Court’s certiorari review of an order of the trial court denying Huband’s Motion for Protective Order directed toward discovery propounded on Husband by Respondent Ileana Estevez n/k/a Ileana Perez (Wife).
The trial court entered judgment in favor of the Wife in the amount of $868,867, representing payments Husband owed to Wife pursuant to their dissolution of marriage in 2000. After the trial court entered its judgment, Wife served a Notice of Taking Deposition Duces Tecum in Aid of Execution, from which Husband sought protection.
In his petition for writ of certiorari, Husband alleges that Wife’s proposed discovery is onerous, burdensome, harassing, and irrelevant. While we might entertain some doubt about so broad a scope of discovery, we cannot say the trial court departed from the essential requirements of law, causing irreparable injury, so as to warrant certiorari relief. Bd. of Trs. of Internal Improvement Trust Fund v. Am. Educ. Enters., LLC, 99 So.3d 450, 456-57 (Fla.2012).
Petition denied.